                NETWORK DEPOSITION SERVICES
                    Transcript of Alan Hall
                                                          1


 1         IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 2
 3   ROBERT STOUD,             :
                               :IN THE COURT OF COMMON
 4       Plaintiff             :PLEAS OF LACKAWANNA
                               :COUNTY
 5       vs.                   :
                               :JURY TRIAL DEMANDED
 6   SUSQUEHANNA COUNTY,       :
     COMMISSIONER ELIZABETH    :NO. 3:17-CV-2183
 7   ARNOLD, AND               :
     COMMISSIONER MARYANN      :
 8   WARREN                    :
                               :
 9       Defendants            :
10                          - - -
11                DEPOSITION OF ALAN HALL
12              Thursday, December 10, 2020
13                          - - -
14
               The deposition of ALAN HALL, called as a
15   witness by the Plaintiff, pursuant to notice and
     the Pennsylvania Rules of Civil Procedure
16   pertaining to the taking of depositions, taken
     before me, the undersigned, Trisha Sims, a Notary
17   Public in and for the Commonwealth of
     Pennsylvania, at the offices of Mazzoni, Karam,
18   Petorak & Valvano, Bank Towers, Suite 201,
     321 Spruce Street, Scranton, Pennsylvania 18503,
19   on Thursday, December 10, 2020, commencing at
     10:31 a.m., the day and date above set forth.
20
21                          - - -
22
23               NETWORK DEPOSITION SERVICES
                    SUITE 1101, GULF TOWER
24                     707 GRANT STREET
               PITTSBURGH, PENNSYLVANIA 15219
25                       412-281-7908



            Johnstown - Erie - Pittsburgh - Greensburg
                          866-565-1929
               NETWORK DEPOSITION SERVICES
                   Transcript of Alan Hall
                                                         2


 1   APPEARANCES:
 2
           MAZZONI, KARAM, PETORAK & VALVANO
 3         BY: GERARD M. KARAM, ESQUIRE
           Bank Towers
 4         Suite 201
           321 Spruce Street
 5         Scranton, Pennsylvania 18503
           (570) 348-0776
 6         gmk@mkpvlaw.com
 7         -- Representing the Plaintiff
 8
           KREDER, BROOKS, HAILSTONE, LLP
 9         BY: A. JAMES HAILSTONE, ESQUIRE
           220 Penn Avenue
10         Suite 200
           P.O. Box 956
11         Scranton, Pennsylvania 18503
           (570) 346-7922
12         jhailstone@kbh-law.com
13         -- Representing the Defendants
14
15
16   ALSO PRESENT:
17         Robert Stoud
18
19
20
21
22
23
24
25



            Johnstown - Erie - Pittsburgh - Greensburg
                          866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                                 3


 1                              INDEX
 2   Witness                                           Page
 3   ALAN HALL
 4     By Mr. Karam ...........................             4
 5
 6                              * * *
 7
 8                       INDEX TO EXHIBITS
 9   Plaintiff's
     Exhibit                Description                Page
10
     Exhibit 1      Letter written by Alan Hall             6
11
     Exhibit 2      Letter written by MaryAnn               9
12                  Warren
13   Exhibit 3      Letter dated 5/13/17 written            10
                    by Robin A. Read, Esquire
14
     Exhibit 4      Letter dated 6/15/17 from               21
15                  Jeanne Conklin
16   Exhibit 5      Complaint                               22
17
18
19
20
21
22
23
24
25



               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                               4


 1                             * * *
 2                 (It is stipulated by and between
 3   counsel for the respective parties that the
 4   reading, signing, certification, sealing and
 5   filing of the deposition is waived and that all
 6   objections, except as to the form of the question,
 7   are reserved until the time of trial.)
 8                             * * *
 9                           ALAN HALL,
10   having been duly sworn or affirmed, was examined
11   and testified as follows:
12                          EXAMINATION
13   BY MR. KARAM:
14       Q.        Would you state your name for the
15   record?
16       A.        Alan Hall, A-L-A-N, H-A-L-L.
17       Q.        And, Mr. Hall, how are you employed?
18       A.        County commissioner, Susquehanna
19   County.     Plus, I'm a real estate agent.
20       Q.        Okay.   And how long have you been a
21   county commissioner for Susquehanna County?
22       A.        Nine years now.
23       Q.        I'm going to be asking you some
24   questions.     We've done this before in terms of me
25   taking your deposition.       It's going to be the same




               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                             5


 1   thing.
 2                 If you don't hear my question, let me
 3   know.    If you don't understand my question, let me
 4   know.    Otherwise, I'm going to assume that you've
 5   heard and understood the question.
 6                 Okay?
 7       A.        Okay.
 8       Q.        We have the stenographer here, and the
 9   stenographer is going to take down everything that
10   we say.     She can't take down a nod of the head or
11   any physical gestures.       So I'd ask that all your
12   responses be verbal.
13       A.        All right.
14       Q.        We're here just for a narrow purpose
15   today, in that we've already taken your
16   deposition; and that narrow purpose is, there was
17   a complaint that was filed in the United States
18   District Court for the Middle District of
19   Pennsylvania by Michael Giangrieco --
20       A.        Okay.
21       Q.        -- that alleged that falsehoods were
22   being filed and falsehoods were being portrayed by
23   representatives of Susquehanna County.         That's
24   what we're here for today.
25                 Okay?




               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                              6


 1       A.        Okay.
 2       Q.        So I'm going to hand you what --
 3   something that was sent to me yesterday by
 4   Attorney Hailstone.      We're going to mark this as
 5   Plaintiff's Exhibit 1, and I'm going to give that
 6   to you.
 7                 (Plaintiff's Exhibit 1, Letter written
 8   by Alan Hall, was marked for identification.)
 9   BY MR. KARAM:
10       Q.        And are you familiar with that
11   document?
12       A.        I have to read it now and let you know.
13       Q.        Okay.   Take your time.
14                 (Pause in proceedings.)
15                 THE WITNESS:    Okay.
16   BY MR. KARAM:
17       Q.        Are you familiar with that document?
18       A.        Yes, I am.
19       Q.        Do you know who the author of that
20   document is?
21       A.        I am.
22                 MR. HAILSTONE:    Before we get into it,
23   just for the record, I object to the use of this
24   document.     It's attorney work product,
25   attorney-client work product, and it's privileged;




               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                                   7


 1   and I need to put that objection on the record.
 2                I also note that when I sent it to
 3   Attorney Karam, I noted that there was an
 4   objection to the use of these documents; but I
 5   think out of a need to get to the bottom and be
 6   done with this issue, I sent it anyway.
 7                MR. KARAM:   And that's accurate.        So we
 8   can proceed.
 9   BY MR. KARAM:
10       Q.       Who did you send this to?
11       A.       It originally was sent to the CCAP
12   claims adjuster.
13       Q.       Do you know the CCAP claims adjustor's
14   name?
15       A.       There was three of them.     The two of
16   them I remember was Cassie Troup and Jennifer
17   Ulsh.
18       Q.       And you don't recall the third one?
19       A.       I don't recall the third.
20       Q.       And was this also sent to Attorney
21   Robin Read?
22       A.       I did not send it to Robin Read.
23       Q.       And I take it that if you authored this
24   and this was sent to the CCAP adjustors that you
25   believe everything contained in this is truthful?




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                   NETWORK DEPOSITION SERVICES
                       Transcript of Alan Hall
                                                                 8


 1         A.       My opinion, yes.
 2         Q.       What caused you to write this letter?
 3         A.       The position -- as it says in the first
 4   paragraph, the position paper that was drafted by
 5   Robin Read I didn't agree with.         I felt that it
 6   left out certain facts and was misleading.
 7         Q.       Okay.   When did you send this?
 8         A.       I can't recall the exact date.      It was
 9   probably within a month after she filed the
10   position paper.
11         Q.       And by what means did you send this to
12   the claims adjustors at CCAP?
13         A.       By personal email.
14         Q.       So this was an email message?
15         A.       Yes.
16         Q.       Are you aware of any other emails that
17   you may have sent to CCAP as it relates to either
18   Robert Stoud or Maggie McNamara?
19         A.       Not that I can recall.
20         Q.       Did you discuss this email with anyone
21   else prior to sending it or subsequent to sending
22   it?
23         A.       Discussion was with our Solicitor
24   Giangrieco and Commissioner Warren.
25         Q.       And can you tell me about those




                Johnstown - Erie - Pittsburgh - Greensburg
                              866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                           9


 1   discussions?
 2                MR. HAILSTONE:    Object to any
 3   discussion with former Solicitor Giangrieco as
 4   privileged.
 5   BY MR. KARAM:
 6       Q.       You can go ahead.
 7       A.       As far as Commissioner Warren, it
 8   was -- both of us had prepared documents, and we
 9   reviewed each other's documents to make sure that
10   they were accurate in what we thought was the
11   basis.
12       Q.       When you say "documents," you're
13   talking about this email?
14       A.       This email, yes.
15       Q.       So I'm going to show you what we're
16   going to mark as Plaintiff's Exhibit 2.
17                (Plaintiff's Exhibit 2, Letter written
18   by MaryAnn Warren, was marked for identification.)
19   BY MR. KARAM:
20       Q.       And I would ask that you take the time
21   to review that and let us know if you're familiar
22   with that document.
23                (Pause in proceedings.)
24                THE WITNESS:    Okay.   Yes.
25   BY MR. KARAM:




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                            10


 1       Q.       Are you familiar with that document?
 2       A.       Yes, I am.
 3                MR. HAILSTONE:    Same objection as the
 4   other document.
 5   BY MR. KARAM:
 6       Q.       Can you tell me what it is?
 7       A.       This was the letter in response to the
 8   position paper that MaryAnn Warren wrote.
 9       Q.       And you've reviewed it here today?
10       A.       Uh-huh.
11       Q.       And do you have any opinion on the
12   truthfulness of that document?
13       A.       My opinion is that she wrote the
14   document based on her opinion as to the facts, as
15   well as I did.
16       Q.       Okay.   Okay.   I'm going to hand you
17   what we're going to mark as Plaintiff's Exhibit 3.
18                (Plaintiff's Exhibit 3, Letter dated
19   5/13/17 written by Robin A. Read, Esquire, was
20   marked for identification.)
21   BY MR. KARAM:
22       Q.       And I will say to you that this was a
23   May 13, 2017, letter that was sent and filed with
24   the EEOC in response to Robert Stoud's EEOC
25   complaint.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                           11


 1       A.       Uh-huh.    Yes.
 2       Q.       Are you familiar with that document?
 3       A.       Yes, I am.
 4       Q.       Okay.   And is that the document that
 5   your email is responding to?
 6       A.       Yes.
 7       Q.       And is that the document that your
 8   email is indicating there's been falsehoods made?
 9       A.       I think I said -- my correct words
10   were, I said it's to clarify and correct
11   statements that have been made.
12       Q.       In other words, there's incorrect
13   statements in Plaintiff's Exhibit No. 3, the
14   response?
15       A.       Correct.
16       Q.       The purpose of your email was to
17   correct inaccuracies or the incorrect statements
18   that were made in the May 13, 2017, response?
19       A.       Correct.
20       Q.       Outside of these emails and letters,
21   who did you talk to concerning the inaccuracies in
22   Plaintiff's Exhibit No. 3?
23       A.       It was our Solicitor Mike Giangrieco,
24   Commissioner MaryAnn Warren, a brief conversation
25   with the HR director Jeanne Conklin and Jennifer




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                           12


 1   Ulsh and Cassidy Troup from CCAP.
 2       Q.       Can you tell me about your
 3   conversations with Jennifer Ulsh and Cassidy Troup
 4   from CCAP?    When did they occur, and what was the
 5   context?
 6       A.       The conversation that myself and
 7   Attorney Giangrieco had with Jennifer and Cassidy
 8   about the position paper and that we felt that the
 9   position paper needed to be clarified and that we
10   felt that there were statements in there that
11   didn't -- weren't accurate and needed to be
12   corrected.    So that's pretty much what the
13   conversation was.
14       Q.       What was their response?
15       A.       Their response was -- at that time was
16   to -- they understood that we had a difference of
17   opinion and they felt, in their words, that their
18   attorney did what they were supposed to do and
19   they said that we should go along with the
20   document.
21       Q.       Was it let known to Cassidy or --
22   Jennifer and Cassidy that you and MaryAnn
23   constituted a majority of the county commissioners
24   of Susquehanna County?
25       A.       Yes.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                              13


 1       Q.       And that as a majority -- well, what
 2   does that mean to you, that a majority of the
 3   county commissioners were indicating to CCAP that
 4   a document was filed on behalf of the County of
 5   Susquehanna that contained inaccuracies and needed
 6   to be corrected?
 7       A.       Ask that question again.
 8       Q.       What does it mean to you -- strike all
 9   that.
10                In the County of Susquehanna, if a
11   majority of the commissioners decide to handle a
12   legal case in a certain way and the minority wants
13   to handle it in a different way, who prevails, to
14   your understanding?
15                MR. HAILSTONE:    I object.    You're
16   asking questions about the authority of the
17   commissioners, the county commissioners.        They
18   vote in public meetings.      The majority wins out at
19   public meetings.     We're not talking about a public
20   meeting or anything where votes were held.
21                MR. KARAM:   Votes are held in executive
22   sessions on legal matters as well.
23                MR. HAILSTONE:    Legal matters -- okay.
24   Have we established that there was a vote in an
25   executive session?




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                               14


 1                MR. KARAM:   No.   I'm not there yet.
 2   I'm not there yet.     What I'm establishing is that
 3   two county commissioners contacted CCAP and told
 4   them that they filed a false document and that
 5   CCAP is telling the county commissioners we really
 6   don't care because we're just going to listen to
 7   the minimum majority.
 8                MR. HAILSTONE:     You're misinterpreting
 9   what he said.
10   BY MR. KARAM:
11       Q.       Let me ask you that.
12       A.       Let me clarify.    First of all, this
13   isn't a county commissioners' decision.        It's the
14   insurance company's decision.       They're the ones
15   that handled this.     That's what they're paid for,
16   not the county commissioners.
17       Q.       Well, who --
18       A.       You've got to let me finish.
19       Q.       I want you to.
20       A.       Okay.   So the county commissioners are
21   under contract with CCAP.       CCAP handles our
22   insurance, which this falls under our insurance.
23                When they have handle those, it's our
24   responsibility to allow them to handle the cases
25   the way they see fit.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                                 15


 1                We are responsible to provide them the
 2   information they request, any support; but come to
 3   the end of the road, CCAP has a decision to make
 4   as to how the case is done.
 5       Q.       And you have no role or input in how
 6   CCAP handles the case?
 7       A.       Correct.   Our role would be, if we
 8   wanted to have control of the case, then CCAP
 9   would bow out and the county commissioners would
10   have to take full responsibility for the case.
11       Q.       And how about settlement of cases?       Who
12   controls the settlement of cases?       CCAP or the
13   county commissioners?
14       A.       In the settlement, it depends on the
15   issue itself.    In this case, in the original
16   agreement that CCAP made when we first started it
17   back in 2016 or '17, CCAP was paying for the whole
18   thing.
19       Q.       So would the county commissioners have
20   input into whether a case would settle or not?
21       A.       Only if the County Commissioners
22   Association came us to and asked us to pony up and
23   spend money.
24       Q.       And are you aware if they did that in
25   this case?




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                    NETWORK DEPOSITION SERVICES
                        Transcript of Alan Hall
                                                                16


 1          A.       My understanding -- I was not involved
 2   in the last negotiations.         So I don't know what
 3   happened.       That was long before me.
 4          Q.       Why weren't you involved in the last
 5   one?
 6          A.       Because there was a change in the
 7   chairman at the County; and when the chairman
 8   shift changed, the new chairperson decided that
 9   they needed to be involved in it instead of me.
10          Q.       But you're still a commissioner,
11   correct?
12          A.       One out of three, yes.
13          Q.       So let's get back to your conversation
14   with the CCAP people.        Did they tell you that they
15   didn't believe what you wrote in your email?
16          A.       I can't -- the exact words I can't tell
17   you; but the summary of it was that they
18   understand our position, but they believe that the
19   position that the attorney wrote was accurate.
20          Q.       Did you ever talk to the attorney and
21   let her know that you believed her response was
22   inaccurate?
23          A.       No, I did not.
24          Q.       When you were talking to CCAP, it was
25   just you, Mike Giangrieco and the two adjustors,




                 Johnstown - Erie - Pittsburgh - Greensburg
                               866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                                 17


 1   claims adjustors?
 2       A.       Well, there was somebody else from
 3   CCAP.   I don't know who else was on the phone, and
 4   I can't remember if MaryAnn was with me at that
 5   time or not.
 6       Q.       And how many times did you talk to CCAP
 7   about this case?
 8       A.       About that incident, once.
 9       Q.       Did they ask you to sign off on their
10   position?
11       A.       No.   I've never signed off on anything.
12       Q.       There came a point in time when Robin
13   Read, who was the counsel of record for the EEOC,
14   was relieved of her responsibilities of
15   representing Susquehanna County.
16       A.       Uh-huh.
17       Q.       Do you know why that happened?
18       A.       Well, that was a decision CCAP made.
19   She was employed by CCAP.      So they're the ones
20   that made the decision to remove her.
21       Q.       Did you have any input into that?        Did
22   you make any recommendations to that?        Did you
23   have any conversations concerning that?
24       A.       We did have a conversation with, again,
25   those individuals I mentioned before, Cassidy and




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                   NETWORK DEPOSITION SERVICES
                       Transcript of Alan Hall
                                                              18


 1   Jennifer, that we didn't feel that she was
 2   representing our county's best interest and we
 3   wanted somebody else on the case.
 4         Q.       And why didn't you feel she was
 5   representing your county in its best interest?
 6         A.       Because she had written a position
 7   paper for the county that we weren't entirely
 8   100 percent agreeing upon, nor did we ever see it
 9   before she filed it.
10         Q.       And what was Cassidy and Jennifer's
11   response to that?
12         A.       They said at the time in the
13   conversation that they would review it; and then
14   later, we were notified that Attorney Hailstone
15   was running the case.
16         Q.       So we just got these letters yesterday.
17   Prior to yesterday, can you tell me the entire
18   universe of people who were aware of your email
19   and MaryAnn Warren's email, or letter, whatever it
20   is?   I'm assuming Mike Giangrieco was one.
21         A.       Yes.
22         Q.       Who else in the universe of people knew
23   about these letters?
24         A.       Well, again, I couldn't answer that
25   question.      I don't know who tells who and who




                Johnstown - Erie - Pittsburgh - Greensburg
                              866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                            19


 1   Giangrieco told or anybody else.
 2       Q.       Just in terms of people you talked to
 3   or communicated to anywhere, any time, from the
 4   date you sent the email until today.
 5       A.       Well, of course, the people at CCAP and
 6   Attorney Hailstone.
 7       Q.       Attorney Hailstone knew about these
 8   letters?
 9       A.       Yes.
10       Q.       When did he find out about the letters?
11       A.       I can't tell you the exact date.
12       Q.       Well, was it a week ago, a month ago, a
13   year ago?
14       A.       It was awhile ago.     I can't remember
15   the exact date.
16       Q.       Was he given a copy of the letters?
17       A.       He was sent an email with the
18   information.
19       Q.       Who sent him the email?
20       A.       I did.
21       Q.       You sent him an email with a copy of
22   your email?
23       A.       Yes.
24       Q.       How about MaryAnn Warren's?
25       A.       No.    I didn't send hers.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                             20


 1       Q.       To be fair, this was an email that was
 2   sent to CCAP?
 3       A.       Right.
 4       Q.       It wasn't sent to Robin Read?
 5       A.       Correct.
 6       Q.       And it was from you, as a county
 7   commissioner, to CCAP?
 8       A.       Correct.
 9       Q.       Other than Attorney Hailstone -- and,
10   again, this email was sent over a year ago?
11       A.       I don't know the exact date.
12       Q.       And are you able to retrieve that
13   email?
14       A.       Yes.
15       Q.       During any of these meetings, do you
16   recall anybody taking notes?      When I say
17   "meetings," during your conversations with CCAP,
18   did anybody take notes?
19       A.       Our conversations with CCAP were over
20   the phone.    So I don't know what they were doing.
21       Q.       But you didn't take notes?
22       A.       No.
23       Q.       Okay.    And you're not aware of MaryAnn
24   Warren taking notes?
25       A.       No.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                                21


 1       Q.       In terms of Jeanne Conklin and MaryAnn
 2   Warren, did you ever have any conversations with
 3   them where they indicated that they felt they were
 4   being pressured to lie?
 5       A.       No.   I think they're -- I think if you
 6   look at their letters -- I mean, if you look at
 7   MaryAnn's letter, it would pretty much tell you
 8   how she felt about it.
 9       Q.       I'm going to show you what we have
10   marked as Plaintiff's Exhibit 4, and I'm going to
11   purport to you that this is a letter or an email
12   dated June 15, 2017, from Jeanne Conklin.        I would
13   ask that you review that.
14                (Plaintiff's Exhibit 4, Letter dated
15   6/15/17 from Jeanne Conklin, was marked for
16   identification.)
17                (Pause in proceedings.)
18                THE WITNESS:    Okay.
19   BY MR. KARAM:
20       Q.       Is there anything in that document that
21   you have knowledge is inaccurate?
22       A.       I believe this represents Jeanne's
23   opinion, yes.
24       Q.       But do you have any knowledge of any
25   inaccuracies contained in that letter?




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                            22


 1       A.       Not to my knowledge.
 2       Q.       Can we say the same about MaryAnn
 3   Warren's letter?
 4       A.       What's that?
 5       Q.       That you're not aware of any
 6   inaccuracies in MaryAnn Warren's letter, which
 7   would be Plaintiff's Exhibit No. 2?
 8       A.       I believe both of them represent their
 9   opinion of the facts that occurred.
10       Q.       And you do not have any knowledge of
11   any inaccuracies in either of those letters?
12       A.       Well, there's certain things in their
13   letters I wasn't a part of.      So I wouldn't have
14   knowledge of those issues.
15       Q.       So you have no knowledge of any
16   inaccuracies?
17       A.       I have no knowledge of any
18   inaccuracies.
19                (Plaintiff's Exhibit 5, Complaint, was
20   marked for identification.)
21   BY MR. KARAM:
22       Q.       Okay.   I'm going to show you what we
23   have marked as Plaintiff's Exhibit No. 5.        I'm
24   going to indicate to you that this is a complaint
25   that Michael Giangrieco filed against Susquehanna




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                                23


 1   County, Elizabeth Arnold and Judith Herschel.
 2                I'm going to call your attention to
 3   paragraph No. 11.     It states:    During Arnold's
 4   first term as county commissioner, Mr. Giangrieco
 5   spoke to her repeatedly about actions she was
 6   taking that were not only contrary to Susquehanna
 7   policy, but potentially exposed Susquehanna County
 8   to liability and did ultimately cause the county
 9   liability.
10                Do you have any knowledge regarding the
11   truthfulness of that allegation?
12                MR. HAILSTONE:    I'm going to object.
13   This is not what Judge Mannion's order allowed.
14   Judge Mannion's order was very clear about the
15   allegations -- I think they're in 15 through 18 --
16   regarding his claim that he was told to lie or
17   Commissioner Arnold told him to lie.
18                This is clearly information that County
19   Solicitor Giangrieco should not be sharing because
20   it's protected by attorney-client privilege.          He
21   had no right to do that.
22   BY MR. KARAM:
23       Q.       You can answer.
24       A.       What was your question?
25       Q.       Is paragraph 11 true to your knowledge?




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                    NETWORK DEPOSITION SERVICES
                        Transcript of Alan Hall
                                                                 24


 1          A.       I would say that you need to talk to
 2   Mr. Giangrieco about that.
 3          Q.       Well, let me ask this:     Were you aware
 4   that Attorney Giangrieco spoke to her regarding
 5   actions she was taking that were contrary to
 6   Susquehanna County policy?
 7          A.       That's in the first deposition that we
 8   did.
 9          Q.       Is that a yes?
10          A.       The first deposition that you took from
11   me, we made a statement in there that, you know,
12   she had been given letters saying that, you know,
13   she needed to follow policies and not expose the
14   county to risk.
15          Q.       Okay.   Paragraph 15:    The attorney for
16   the county's insurance company prepared documents
17   in response to the EEOC complaint which were false
18   and inaccurate and did not reflect the facts given
19   to her by Mr. Giangrieco and others.
20                   To your knowledge, is that a truthful
21   statement?
22          A.       Well, if Mr. Giangrieco feels that way,
23   it may be truthful to him.
24          Q.       Well, let's take Mr. Giangrieco out of
25   that and let's put Commissioner Hall in the place




                 Johnstown - Erie - Pittsburgh - Greensburg
                               866-565-1929
                  NETWORK DEPOSITION SERVICES
                      Transcript of Alan Hall
                                                               25


 1   of Mr. Giangrieco's name.      Would that be an
 2   accurate statement?
 3       A.       The statement was?
 4       Q.       The attorney for the county's insurance
 5   company prepared documents in response to the EEOC
 6   complaint which were false and inaccurate and did
 7   not reflect the facts given to her by Commissioner
 8   Hall.
 9       A.       I would say that the attorney for the
10   county's insurance company prepared the documents
11   in response to the EEOC complaint and that I felt
12   that they needed to be clarified and correct
13   statements needed to be made.
14       Q.       Paragraph 17 indicates:     Mr. Giangrieco
15   and other employees were asked to lie.
16                Are you aware of anyone, other than
17   Mr. Giangrieco, who was an employee of Susquehanna
18   County that was asked to lie?
19       A.       Well, I guess the definition of lie
20   would be correct because you have Jeanne Conklin's
21   response here that said she was pressured in the
22   statement.    You have MaryAnn Warren's saying that
23   she was pressured, and you had my statement that I
24   said that they told us that we needed to go along
25   with what they wanted to do.




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                              26


 1       Q.       Anybody other than those three?
 2       A.       No.
 3                MR. KARAM:   Okay.   Let's take a
 4   couple-of-minute break, and I think we're close to
 5   the end.
 6                (A brief recess was taken.)
 7   BY MR. KARAM:
 8       Q.       Did Attorney -- are you aware or did
 9   you have any discussions with Attorney Giangrieco
10   about him sending a letter or email similar to the
11   one that you sent and MaryAnn Warren sent and that
12   Jeanne Conklin sent?
13       A.       The conversations that I recall with
14   him was that he had told us that -- I told him I
15   was thinking about writing a letter in response to
16   what we had found.
17                MR. HAILSTONE:    Before you answer, I'm
18   going to put another objection on the record.
19   This is a discussion between an attorney and his
20   client, and you shouldn't be asking questions
21   regarding that.     I object to it.    You can answer.
22                THE WITNESS:    So in that conversation,
23   I said, you know, I think I need to write a
24   letter; and Giangrieco, our solicitor at the time,
25   said, well, you guys should all write letters if




              Johnstown - Erie - Pittsburgh - Greensburg
                            866-565-1929
                 NETWORK DEPOSITION SERVICES
                     Transcript of Alan Hall
                                                             27


 1   you disagree.   He said -- I can't remember at that
 2   point whether he said he was going to or he wasn't
 3   going to -- I'm trying to think that he said he
 4   wasn't going to because he was a solicitor, but he
 5   may have.   I don't have any knowledge of it.
 6               MR. KARAM:   Okay.   I have nothing else.
 7               MR. HAILSTONE:   No questions.
 8               (Witness excused.)
 9               (Deposition concluded at 11:13 a.m.)
10                            * * *
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



            Johnstown - Erie - Pittsburgh - Greensburg
                          866-565-1929
               NETWORK DEPOSITION SERVICES
                   Transcript of Alan Hall
                                                          28


 1                 C E R T I F I C A T E
 2   COMMONWEALTH OF PENNSYLVANIA    )
                                     )    SS:
 3   COUNTY OF MONROE                )
 4
                 I, Trisha Sims, do hereby certify
 5   that before me, a Notary Public in and for the
     Commonwealth aforesaid, personally appeared ALAN
 6   HALL,who then was by me first duly sworn or
     affirmed to testify the truth, the whole truth,
 7   and nothing but the truth in the taking of his/her
     oral deposition in the cause aforesaid; that the
 8   testimony then given by him/her as above set forth
     was by me reduced to stenotypy in the presence of
 9   said witness and afterwards transcribed by means
     of computer-aided transcription.
10
                I do further certify that this
11   deposition was taken at the time and place in the
     foregoing caption specified, and was completed
12   without adjournment.
13              I do further certify that I am not a
     relative, counsel or attorney of either party or
14   otherwise interested in the event of this action.
15
            IN WITNESS WHEREOF, I have hereunto set my
16   hand and affixed my seal of office on this
     29th day of December, 2020.
17
18
19     ___________________________________________
20            Trisha J. Sims, Notary Public
       In and for the Commonwealth of Pennsylvania
21          My commission expires June 6, 2024
22
23
24
25



            Johnstown - Erie - Pittsburgh - Greensburg
                          866-565-1929
